Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, no prior art of record teaches one or more controllers configured to receive one or more commands to initiate writing logical data to the plurality of memory cells of a first section of the at least two sections and the plurality of memory cells of a second section of the at least two sections, wherein the one or more controllers is configured to initiate the writing to alternate between the first section and the second section such that a first portion of the first section is written with the logical data before a second portion of the second section and the second portion of the second section is written with the logical data before a third portion of the first section until the first section and second section have been entirely written with the logical data.  The closest prior art of record, Wu, US PGPub 2018/0090201, teaches a similar memory device but fails to teach alternating writing between a first and second section, as detailed in independent claim 1. With respect to independent claims 16 and 21, reasons for allowance are on the record in the Office Action dated 11/30/2020.  The remaining claims depend from the above allowable independent claims and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136